EXHIBIT 10.44

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

THIRD AMENDMENT TO COMMERCIAL SUPPLY AGREEMENT

BETWEEN

AMYLIN PHARMACEUTICALS, INC.

AND

WOCKHARDT UK (HOLDINGS) LTD.

This Third Amendment to the Amended and Restated Commercial Supply Agreement
(this “Third Amendment”) is made as of November 1, 2011 (“Effective Date”), by
and between Amylin Pharmaceuticals, Inc., a Delaware corporation having its
principal place of business at 9360 Towne Centre Dr., San Diego, CA 92121,
(“Amylin”) and Wockhardt UK (Holdings) Ltd., formerly CP Pharmaceuticals Ltd.,
having its registered office at Ash Road North, Wrexham Industrial Estate,
Wrexham LL13 9UF, United Kingdom (“Wockhardt”).

RECITALS

WHEREAS, Wockhardt and Amylin are Parties to an Amended and Restated Commercial
Supply Agreement dated April 1, 2008 (the “Agreement”), that was amended on
January 23, 2009 (the “First Amendment”), and November 1, 2010 (the “Second
Amendment”); and

WHEREAS, in connection with extending the Term, amending to add tiered pricing,
amend the forecast section, and deleting minimum quantities orders, the Parties
desire to amend the Amended and Restated Commercial Supply Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree that the
Agreement is amended as follows:

1) Section 2.2 of the Agreement, Minimum Orders, shall be deleted in its
entirety and shall be replaced with the following words: “Intentionally
Omitted.”

2) Section 2.3 of the Agreement, Forecast, shall be deleted in its entirety and
shall be replaced with the following:



--------------------------------------------------------------------------------

“At the commencement of every calendar quarter, Company shall furnish
Manufacturer with non-binding forecasts of Product requirements under this
Agreement for the ensuing […***…] calendar […***…]”

3) Section 2.4 of the Agreement, Purchase Orders, shall be amended to add the
following sentence to the first paragraph before the first sentence:

“The initial Purchase Orders (“PO”) will be placed at the […***…] volume pricing
tier, and PO pricing shall be adjusted as indicated by the volume tiers, with
the existing annual true-up mechanism under Section 3.2.1 crediting Amylin as
appropriate for earlier orders invoiced and paid.

4) Section 3.2.1 of the Agreement, True-Up, shall be deleted in its entirety and
shall be replaced with the following:

“If, at the expiration of the Term of this Agreement and delivery of Product
ordered within the Term, the volume assumptions on which the Product Price
reflected in any one or more invoices for Product ordered is not reflective of
the actual quantities delivered per the volume/price tiers listed in the
applicable Product Price Table, then within […***…] days after the Term of the
Agreement and delivery of all Product ordered within the Term, Manufacturer will
send to Company an invoice detailing for each Product description and for each
previously issued invoice (i) the previously invoiced price, (ii) the actual
Product Price based on the actual volume of Product ordered within the term of
this amendment and (iii) the difference between the invoiced price and the
actual Product Price (the “Itemized Annual Invoice”)

If, when considered in aggregate, the amount paid or payable by Company for
Product ordered during the Term of this Agreement against invoices previously
issued by Manufacturer is in excess of the amount payable by Company based on
the Product Price for the actual volume of Product ordered, Manufacturer shall,
contemporaneous with the delivery of the Itemized Annual Invoice and at
Company’s option, give Company a full refund of the excess amount or, with
respect to any previously issued but as yet unpaid invoice, issue an appropriate
credit equal to the access amount.

The actual quantities delivered used in the above True-Up calculations are
cumulative delivered volumes that includes all 1.2mL, 2.4mL and 3.0mL Product
ordered (including sample, demo, clinical, commercial, and engineering batches)
during the Term provided that the latest delivery date stated on the purchase
order is within the first quarter of the following year.”

5) Section 9.1 of the Agreement, Term , shall be deleted in its entirety and
shall be replaced with the following:

“The term of this Agreement shall commence on the Effective date of this Third
Amendment, and unless terminated earlier by the terms of the Agreement, shall
continue until December 31, 2013. The Agreement shall automatically renew for
one twenty-four (24) month period on December 13, 2013 unless terminate in
accordance with section 9 (the “Term”). Thereafter the Agreement shall terminate
after the Term unless extended by mutual written Agreement by both parties.”

6) The Parties agree to add Exhibit A-2, pricing Product Table which is
incorporated herein by this reference.

***Confidential Treatment Requested

 

2



--------------------------------------------------------------------------------

7) Except as expressly amended herein, all terms and conditions of the Agreement
shall remain in full force. Capitalized terms not otherwise defined herein shall
have the meanings accorded such terms in the Agreement.

8) This Third Amendment is effective as of the Effective Date.

IN WITNESS WHEREOF, the parties hereto have agreed to this Third Amendment by
signing below. This Third Amendment may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
Agreement.

 

AMYLIN PHARMACEUTICALS, INC.        WOCKHARDT UK (HOLDINGS) LTD. By:/S/ Paul
Marshall      By: /S/ Sanjeev Gulati Printed Name: Paul Marshall      Printed
Name: Sanjeev Gulati Title: Senior Vice President, Operations      Title: Senior
Vice President, Contract Manufacturing Services and Supply Chain Date: 5 Dec
2011      Date: 29 Nov 2011

 

3



--------------------------------------------------------------------------------

Exhibit A-2

Pricing

Product Price Table:

 

Cartridge Size    Volume (units)    Price 1.2mL/2.4mL3mL    […***…]—  […***…]   

[…***…] for […***…]

[…***…] for[…***…]

1.2mL/2.4mL3mL    […***…]–[…***…]    […***…] 1.2mL/2.4mL3mL    […***…]–[…***…]
   […***…] 1.2mL/2.4mL3mL    >[…***…]    […***…] 1.2mL/2.4mL3mL    > […***…]   
[…***…]

***Confidential Treatment Requested

 

4